Order unanimously affirmed, with costs. Memorandum: The nature and extent of plaintiff’s injuries as well as the fact that he under*1011went two operations on his back were fully known by defendants long before plaintiff sought leave to amend his complaint by increasing the ad damnum clause. Under these circumstances and absent prejudice to defendants the grant of such leave was proper. (Barner v Shook, 51 AD2d 855.) Although plaintiff did not submit medical affidavits in support of his motion, he did include letters from the attending physicians which fulfilled the same purpose. (Appeal from order of Erie Supreme Court — ad damnum clause.) Present — Moule, J. P., Cardamone, Simons, Dillon and Goldman, JJ.